IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                             :                          NO. 768
                                   :
         ORDER AMENDING RULES 1601 :                          SUPREME COURT RULES
         AND 1608 OF THE           :
         PENNSYLVANIA              :                          DOCKET
         RULES OF JUVENILE COURT   :
         PROCEDURE                 :
                                   :

                                                ORDER


PER CURIAM

      AND NOW, this 17th day of May, 2018, upon the recommendation of the Juvenile
Court Procedural Rules Committee, the proposal having been published for public
comment at 47 Pa.B. 3970 (July 22, 2017):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Pennsylvania Rules of Juvenile Court Procedure 1601 and 1608 are amended in
the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on October 1, 2018.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.